DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2020 has been entered.
Status of the Claims
The Amendment filed on 07/28/2020 has been entered. Claims 1-5 and 7-9 are pending in the instant patent application. Claims 1, 5, 7, and 9 are amended. Claim 6 was previously cancelled. This Non-Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejection has been withdrawn.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the claims as currently written provide an improvement to the techniques and/or technical field of normalizing the unit of measures of a product, Examiner respectfully disagrees. In examining the claims, Examiner analyzed the alleged improvements by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification and that the claim also reflects the asserted improvement. In said analysis, Examiner concluded and still concludes that the claims as currently written do not reflect the asserted improvement as noted by the Applicant in at least Para 0003-0005.
Furthermore, the claims as currently written still fall within the groupings of abstract ideas as noted in PEG 2019 and in the previous office action with no elements presented that would amount to significantly more. The claims still set forth and recite a judicial exception that is not integrated into a practical application under the PEG 2019 analysis. In addition, the mere recitation of a predefined algorithm does not take the claim out of falling within the groupings of abstract ideas.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Regarding Claims 1-4, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-4 are directed to the abstract idea of normalizing a unit of measures of a product.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites retrieving, the product information from a plurality of websites, wherein the plurality of websites include website of product from a plurality of retailers; extracting, the unit of measures (UOM) string from the product information, wherein the unit of measures (UOM) string includes a unit of the product and a quantity of the product; identifying, a standard unit using a UOM standard lookup dictionary; converting, the extracted unit of measures string in to the identified standard unit using a unit conversion API module, wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures into the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary; normalizing, the converted standard unit of measures by removing the space between the unit of the product and the quantity of the product, results in generation of a normalized unit of measures to match products; indexing the normalized unit of measures of the plurality of products; and searching on a search platform to identify matching products of the normalized units of measures indexed with the products of the plurality of retailers.

	In addition, the limitation of "retrieving, the product information from a plurality of websites, wherein the plurality of websites include website of product from a plurality of retailers" is an insignificant extra-solution activity, specifically an insignificant application. Accordingly, the claim recites an abstract idea and dependent claims 2-4 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, database and a web scraper. The processor, database and a web scraper used in the steps of the claim are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a database and a web scraper and the generic computing elements described in the Applicant's specification in at least Para 0020-0027. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. 
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 5, it is directed to a method, however the claim is not directed to a judicial exception without significantly more. Claim 5 is directed to the abstract idea of normalizing a unit of measures of a product.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 5, claim 5 recites retrieving the product information from an item master; normalizing a unit of measures string for the product, wherein the unit of measures (UOM) string includes a unit of the product and a quantity of the product; appending the product description with normalized unit of measures; retrieving the product information from a plurality of retailers from their websites, wherein the plurality of retailers having the same product in their website; extracting unit of measures (UOM) string from the plurality of retailer's product information; identifying a standard unit using the UOM standard lookup dictionary; converting the extracted unit of measures in to the identified standard unit using unit conversion API wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures into the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary; normalizing the converted standard unit by removing the space between the unit of the product and quantity of the product, results in generation of a normalized unit of measures to match products; indexing the normalized unit of measures of the 
	These claim limitations fall within the Certain Methods of Organizing Human activity group of abstract ideas due to the fundamental economical principles and commercial interactions, notably marketing or sales activities regarding retailers and their products in light of competitors. Alternatively, the "extracting" and "identifying" steps of Claim 5 fall within the Mental Processes group of abstract ideas because they are concepts that can be performed in the human mind. In addition, the limitation of "retrieving the product information from an item master" and "retrieving the product information from a plurality of retailers from their websites, wherein the plurality of websites include website of product from a plurality of retailers" are insignificant extra-solution activities, specifically an insignificant application. Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a database and a web scraper. The database and a web scraper used in the steps of the claim are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 5 includes various elements that are not directed to the abstract idea under 2A. These elements include a database and a web scraper and the generic computing elements described in the Applicant's specification in at least Para 0020-0027. These elements do not amount to more 
	Therefore, Claim 5 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 7-8, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 7-8 are directed to the abstract idea of normalizing a unit of measures of a product.
 	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites retrieving the product information from a plurality of websites, wherein the plurality of websites include website of product from a plurality of retailers; an extraction module for extracting a unit of measures (UOM) string from the product information, wherein the unit of measures (UOM) string includes a unit of the product and a quantity of the product, an identification module for identifying a standard unit using a UOM standard lookup dictionary, a unit conversion API module for converting the extracted unit of measures in to the identified standard unit, wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures in to the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary; a normalization module for normalizing the converted standard unit by removing the space between the unit of the product and quantity of the product, results in generation of a normalized unit of measures to match products, index the 
	These claim limitations fall within the Certain Methods of Organizing Human activity group of abstract ideas due to the fundamental economical principles and commercial interactions, notably marketing or sales activities regarding retailers and their products in light of competitors. Alternatively, the "extracting" and "identifying" steps of Claim 7 fall within the Mental Processes group of abstract ideas because they are concepts that can be performed in the human mind.
	In addition, the limitation of "retrieving, the product information from a plurality of websites, wherein the plurality of websites include website of product from a plurality of retailers" is an insignificant extra-solution activity, specifically an insignificant application. Accordingly, the claim recites an abstract idea and dependent claim 8 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a database, a processor and a web scraper. The database, processor and a web scraper used in the steps of the claim are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 7 includes various elements that are not directed to the abstract idea under 2A. These elements include a database, processor, a web scraper and the generic computing elements described in the Applicant's specification in at least Para 0020-0027. These elements do not amount 
	Therefore, Claim 7 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 9, it is directed to a non-transitory computer-readable medium, however the claim is directed to a judicial exception without significantly more. Claim 9 is directed to the abstract idea of normalizing a unit of measures of a product.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites retrieving the product information from an item master; normalizing a unit of measures string for the product, wherein the unit of measures (UOM) string includes a unit of the product and a quantity of the product; appending the product description with normalized unit of measures; retrieving the product information from a plurality of retailers from their websites, wherein the plurality of retailers having the same product in their website; extracting unit of measures (UOM) string from the plurality of retailer's product information; identifying a standard unit using the UOM standard lookup dictionary; converting the extracted unit of measures in to the identified standard unit using unit conversion API wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures in to the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary; normalizing the converted standard unit by removing the space between the unit of the product and quantity of the product, results in generation of a normalized unit 
	These claim limitations fall within the Certain Methods of Organizing Human activity group of abstract ideas due to the fundamental economical principles and commercial interactions, notably marketing or sales activities regarding retailers and their products in light of competitors. Alternatively, the "extracting" and "identifying" steps of Claim 9 fall within the Mental Processes group of abstract ideas because they are concepts that can be performed in the human mind.
	In addition, the limitation of "retrieving the product information from an item master" and "retrieving the product information from a plurality of retailers from their websites, wherein the plurality of retailers having the same product in their website" are insignificant extra-solution activities, specifically an insignificant application. Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a database and a web scraper. The database and a web scraper used in the steps of the claim are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 9 includes various elements that are not directed to the abstract idea under 2A. These elements include a database and a web scraper and the generic computing elements described in the Applicant's 
	Therefore, Claim 9 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clendinning et al. (US 2014/0304220 A1) in view of A. Horch, H. Kett and A. Weisbecker, "Extracting product unit attributes from product offers by using an ontology," 2015 Second International Conference on Computer Science, Computer Engineering, and Social Media (CSCESM), Lodz, Poland, 2015, pp. 67-71 hereby known as "Horch".
	Referring to Claim 1, Clendinning teaches a method for normalizing unit of measures of a product for identifying matching products, the method comprising:
	retrieving, the product information from a plurality of websites using a web scraper, wherein the plurality of websites include website of product from a plurality of retailers (Clendinning: Para 0038 via scraper programs which can search for desired information on a distributed network such as the Internet);
	extracting, by a processor, the unit of measures (UOM) string from the product information, wherein the unit of measures (UOM) string includes a unit of the product and a quantity of the product (Clendinning: Para 0038 and 0044 via scraper programs which can locate and interpret desired information. The information can include data such as product name and various attributes of the product with specific values for each listed attribute such as unit of product and quantity of product. While Clendinning does not explicitly state UOM, it does state collecting attributes. Furthermore, UOM is non-functional descriptive language and carries no patentable weight);

	converting, by the processor, the extracted unit of measures string into the identified standard unit using a unit conversion API module (Clendinning: Para 0046 via translations done in database. An operator may add entries by detecting new synonyms for a canonical term in an object file and indicating the canonical term for the detected synonym. All existing occurrences of the synonym term in the database are then translated into the indicated canonical term, and the synonym is then added to the alias list, such that subsequent data entries containing that synonym will thereafter automatically be translated into the canonical representation for entry into the database).
	However, Clendinning does not explicitly disclose the limitation of Claim 1 which states wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures into the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary.
	Horch though, with the teachings of Clendinning, teaches of
	wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures into the identified standard unit, wherein 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clendinning with the teachings of Horch in order to have wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures into the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Clendinning/Horch, teaches the limitations of Claim 1 which state

	indexing, by the processor, the normalized unit of measures of the plurality of products in a database (Clendinning: Para 0070 via search and use of a database; the product information server extracts the information from the native database and organizes it in "column major" format, wherein all attribute values of like attributes are arranged in sequence adjacent to each other);
	searching, by the processor, on a search platform to identify matching products of the normalized unit of measures indexed in the database with the products of the plurality of retailers (Clendinning: Para 0070-0072 via database query and 0034 and 0038 which teaches of the use of programs that can search for desired information).

	Referring to Claim 2, Clendinning/Horch teaches the method of claim 1 further comprising the step of comparing the normalized unit of measures with a retailer's normalized unit of measures (Clendinning: Para 0049 normalization initiation; If the identifier is found, at step 1006 normalization of the domains, 

	Referring to Claim 3, Clendinning/Horch teaches the method of claim 1, wherein the product information is retrieved using a real time or a batch mode retrieving operation (Clendinning: Para 0038 via scraper program with the ability to be used in real-time).

	Referring to Claim 4, Clendinning/Horch teaches the method of claim 1, wherein the product information includes at least one of a brand name of the 

	Referring to Claim 5, Clendinning teaches a method for improving a product matching efficiency for deciding a competitive pricing of the product, the method comprising:
	retrieving the product information from an item master (Clendinning: Para 0034-0035 via info collected wherein an item master can be a data source);
	normalizing a unit of measures string for the product, wherein the unit of measures (UOM) string includes a unit of the product and a quantity of the product (Clendinning: Para 0045 and 0050 via normalization engine that normalizes attributes and values);
	appending the product description with normalized unit of measures (Clendinning: Para 0045-0046 and 0050 via translations in database; maintaining a list of aliases or translations for canonical domains, attributes and values in the database. Each known alias for a canonical domain term, attribute term, and value term is listed in the alias list in the database with a corresponding entry identifying the canonical representation into which the alias will be translated as the object or product information is being loaded into the database);

	extracting unit of measures (UOM) string from the plurality of retailer's product information (Clendinning: Para 0038 and 0044 via scraper programs which can locate and interpret desired information. The information can include data such as product name and various attributes of the product with specific values for each listed attribute such as unit of product and quantity of product. While Clendinning does not explicitly state UOM, it does state collecting attributes. Furthermore, UOM is non-functional descriptive language and carries no patentable weight);
	identifying a standard unit using the UOM standard lookup dictionary (Clendinning: Para 0046 via maintaining a list of aliases or translations for canonical domains, attributes and values in the database. Each known alias for a canonical domain term, attribute term, and value term is listed in the alias list in the database with a corresponding entry identifying the canonical representation into which the alias will be translated as the object or product information is being loaded into the database);
	converting the extracted unit of measures in to the identified standard unit using unit conversion API (Clendinning: Para 0046 via translations done in database. An operator may add entries by detecting new synonyms for a canonical term in an object file and indicating the canonical term for the detected synonym. All existing occurrences of the synonym term in the database are then translated into the indicated canonical term, and the synonym is then added to the alias list, 
	However, Clendinning does not explicitly disclose the limitation of Claim 5 which states wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures in to the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary.
	Horch though, with the teachings of Clendinning, teaches of	
	wherein the unit conversion API module uses a predefined algorithm to convert the extracted unit of measures in to the identified standard unit, wherein the unit API conversion module is configured to convert the extracted UOM in to the identified standard unit using the UOM standard lookup dictionary (Horch: Page 68 III. Ontology – Page 69 IV. Product Unit Attribute Extraction via use of Protégé ontology editor; For the conversion of the units and corresponding values to a common unit the ontology defines (1) the correlation of size of the unit individuals within a class as well as (2) a conversion factor for each unit for the conversion into every other unit within the same class. Those information is defined in the form of property assertions of the individuals as shown in Figure 2; Product unit extraction and conversion is performed for every product description; use of SPARQL query; After this step all units and corresponding values occurring in the product description are identified, extracted and stored as dictionaries within a list. The next steps aim on converting the units into a common unit for a unit class; Listing 1-3);
	

	Furthermore, the combination of Clendinning/Horch, teaches the limitations of Claim 5 which state
	normalizing the converted standard unit by removing the space between the unit of the product and quantity of the product, results in generation of a normalized unit of measures to match products (Clendinning: Para 0050 via normalization process; all information in the entire database can be updated to normalize data already in the database in real time as the aliases are added to the database, by maintaining the translation rules together with the data set in the database. Additionally, the normalization process enables all attribute information to be normalized to a common unit base (e.g., normalizing all units of length into millimeters, etc);
	indexing the normalized unit of measures of the product and retailer's product in a database (Clendinning: Para 0070 via search and use of a database; the product information server extracts the information from the native database 
	searching on a search platform to match the product of the normalized unit of measures indexed in the database with the products of the plurality of retailers
(Clendinning: Para 0070-0072 via database query and 0034 and 0038 which teaches of the use of programs that can search for desired information).

	Regarding Claim 7, it is substantially similar to Claim 1 and is rejected for the same reasons. In addition, Clendinning teaches of a database (Clendinning: Para 0035) and a processor (Clendinning: Para 0074 via personal computer).

	Referring to Claim 8, Clendinning/Horch teaches the system of claim 7, wherein the product information is stored on a big data analytics framework
 (Clendinning: Para 0035 and 0037 via website servers and 3rd party data sources which can include big data analytics framework).

	Regarding Claim 9, it is substantially similar to Claim 5 and is rejected for the same reasons. In addition Clendinning teaches of a computer readable medium (Clendinning: Para 0073-0075 which describes the system).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623